Richardson, Judge:
The protests enumerated in the schedule of protests annexed hereto were submitted to the court for decision upon a stipulation which reads as follows:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
That the items marked “A”, and checked TDB by Commodity Specialist TD Brosnihan on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at various rates under the provisions of 355, Tariff Act of 1930, as modified, consist of so-called hunting knives”, similar in all material respects to the merchandise the subject of M. Pressner & Co. v. United States, C.D. 2686, wherein the merchandise was held dutiable at 22¾ per centum ad valorem under the provisions of paragraph 397, Tariff Act of 1930, as modified. paragraph ^miniature
That the items marked “B”, and checked JB by Commodity Specialist J. Bistriech on the invoices covered by the protests enumerated on the schedule attached hereto and made a part hereof, and assessed with duty at 20 per centum ad valorem under the provisions of paragraph 339, Tariff Act of 1930, as modified, consist of battery operated lanterns which contain, as an essential feature an electrical element or device, which are claimed dutiable at 13% per centum ad valorem under the provisions of paragraph 353, Tariff Act of 1930, as modified.
IT IS FURTHER STIPULATED AND AGREED that said merchandise is not an illuminating article, lighting fixture, or lamp, nor does it contain any electrical heating elements as constituent parts thereof.
That the record in C.D. 2686 be incorporated and made a part of the record in the protests enumerated on the schedule attached hereto and made a part hereof, and that the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letters “A” and “B”, as aforesaid, and abandoned as to all other items.
Accepting this stipulation as evidence of the facts, and upon the authority of the case cited therein, and upon the record herein, we hold that the claims in the protests herein that the items of merchandise marked “A” and initialed TDB by Commodity Specialist T.D. Brosnihan on the invoice covered by entry number 928586 under protest 58/14732-3301/58 are dutiable under the provisions of paragraph 397 of the Tariff Act of 1930, as modified, at the rate of 22½ per centum ad valorem, and that the items of merchandise marked “B” and initialed JB by Commodity Specialist J. Bistriech on the invoice covered by entry number B.98197/56 under protest 60/12423-21179/59 are dutiable under the provisions of paragraph 353 of the Tariff Act of 1930, as modified, at the rate of 13¾ per centum ad valorem, are *115sustained. As to all other claims and merchandise the protests having been abandoned, are overruled.
Judgment will be entered accordingly.